Citation Nr: 0911769	
Decision Date: 03/30/09    Archive Date: 04/08/09	

DOCKET NO.  05-24 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran was discharged in November 1970 after 17 years, 3 
months, and 17 days of military service, 13 years, 6 months, 
and 27 days of which represented active military service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

This case was previously before the Board in May 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDING OF FACT

It is not shown that, due to the Veteran's service-connected 
sympathetic instability of unknown cause manifested by pain 
in both arms, headaches, and the loss of ability to sweat on 
the right side; degenerative joint disease of the lumbar and 
cervical spines, and left great toe; osteoarthritis of the 
right elbow; deviated nasal septum; Type II diabetes 
mellitus; and tinea pedis, he is unable to dress or undress 
himself, keep himself ordinarily clean and presentable, feed 
himself, attend to the wants of nature, or protect himself 
from the hazards and/or dangers inherent in his daily 
environment, thereby rendering him so helpless as to be in 
need of the regular aid and attendance of another person.





CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person have not been met.  38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes:  his multiple contentions, and 
those of his spouse, including those raised during the course 
of a hearing before the undersigned Veterans Law Judge in 
August 2006, as well as both VA treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran in this case seeks special monthly compensation 
based on the need for the regular aid and attendance of 
another person.  In that regard, determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as:  inability of the claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself through loss of coordination of the 
upper extremities, or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in this daily environment.  38 U.S.C.A. § 1114 (West 2002); 
38 C.F.R. §§ 3.350, 3.352 (2008).

In the case at hand, service connection is currently in 
effect for sympathetic instability of unknown cause 
manifested by pain in both arms, headaches, and the loss of 
ability to sweat on the right side, evaluated as 60 percent 
disabling; degenerative joint disease of the lumbar and 
cervical spines, and left great toe, evaluated as 20 percent 
disabling; osteoarthritis of the right elbow, evaluated as 
10 percent disabling; a deviated nasal septum, evaluated as 
10 percent disabling; Type II diabetes mellitus, evaluated as 
10 percent disabling; and tinea pedis, evaluated as 
noncompensably disabling.  The combined evaluation currently 
in effect for the Veteran's various service-connected 
disabilities is 80 percent.  Moreover, the Veteran has been 
in receipt of a total disability rating based upon individual 
unemployability effective from February 12, 1996.

During the course of VA outpatient treatment in early 
September 2002, it was noted that the Veteran was being seen 
due to complaints of increasing shortness of breath with 
exertion.  Also noted was that the Veteran was status post 
coronary artery bypass grafting and angioplasty as well as 
status post a bilateral hip replacement in 1996, followed by 
pain on ambulation for more than 100 yards. 

At the time of subsequent VA outpatient treatment in March 
2004, it was noted that the Veteran had recently been 
admitted to a private medical facility for severe low back 
pain, at which time he was found to have a compression 
fracture of the lumbar spine.

During the course of a VA examination for the purpose of 
determining the Veteran's need for the regular aid and 
attendance of another person and/or housebound status, it was 
noted that the Veteran was requesting aid and attendance 
following a compression fracture of his lumbar spine.  Also 
noted was that the Veteran was legally blind.

On physical examination, it was once again noted that the 
Veteran was legally blind, and therefore needed assistance 
with the activities of daily living.  Further examination, 
however, revealed no loss of strength in the Veteran's upper 
extremities.  Noted at the time of examination was that the 
Veteran experienced difficulty with walking due to a recent 
fracture of the lumbar spine, but that he was nonetheless 
able to stand.  Also noted was the presence of heart disease, 
with a marked reduction in exercise tolerance. 

Examination of the Veteran's spine revealed a decreased range 
of motion of the lumbar spine.  Also noted was that the 
Veteran was chronically short of breath due to lung and heart 
disease.  According to the examiner, the Veteran's mobility 
was additionally decreased due to his recent spine fracture.  
However, the Veteran was able to leave his home once daily, 
though with assistance.  Noted at the time of examination was 
that the Veteran utilized a wheelchair and cane for 
locomotion.  The pertinent diagnoses noted were blindness; 
congestive heart failure, status post coronary artery bypass 
grafting; fracture of the lumbar spine; and chronic 
obstructive pulmonary disease.

In correspondence of early July 2004, one of the Veteran's 
private physicians wrote that the Veteran exhibited visual 
acuity without glasses of hand motion in the right eye, and 
20/200 in the left eye.  Visual field testing revealed the 
presence of central defects bilaterally, while slit lamp 
examination showed a posterior chamber intraocular lens in 
the right eye, in conjunction with a 2+ nuclear sclerotic 
cataract in the left eye.  Dilated fundus evaluation revealed 
the presence of atrophy of the maculae bilaterally.  The 
pertinent diagnoses noted were of age-related macular 
degeneration which appeared to be stable; diabetes mellitus, 
with no evidence of diabetic retinopathy; and a nuclear 
sclerotic cataract in the left eye, which was to be observed 
and followed up as needed.

At the time of a VA hypertension examination in August 2004, 
it was noted that the Veteran's optometry record showed no 
evidence of diabetic or hypertensive retinopathy.  A VA 
diabetes mellitus examination conducted at that same time 
showed a problem list consisting of high blood pressure, 
chronic obstructive pulmonary disease, legal blindness, and 
coronary arteriosclerosis with congestive heart failure.

At the time of a VA neurologic examination in August 2008, it 
was noted that the Veteran's claims folder was available, and 
had been reviewed.  When questioned, the Veteran complained 
of numbness in his feet which had been present since the 
1990's.  Also noted was a diagnosis of peripheral neuropathy 
dating from approximately 2003, with diabetes mellitus from 
2007.  According to the Veteran, the cause of his neuropathy 
was not fully known, inasmuch as there was a gap of four 
years between its occurrence and the identification of 
diabetes mellitus.  Also noted was a lack of autonomic, which 
is to say, sympathetic innervation in the area above the 
first thoracic vertebra on the right side of the body 
extending from the trunk to the right arm and onto the 
Veteran's head.  The Veteran additionally complained of 
blindness which he believed was the result of a retinal 
disease with areolar choridal atrophy.  Reportedly, this 
pathology had resulted in almost complete blindness in the 
Veteran's right eye, and only a "slight visual acuity" in the 
left eye.  When questioned, the Veteran indicated that he was 
able to use some, but not all, telephones, inasmuch as he 
could not identify the digits on certain telephones.  Further 
noted was that the Veteran was able to get up in the morning 
and walk a few feet, though he tended to fall "approximately 
every month."

When further questioned, the Veteran indicated that he needed 
"some help" in getting dressed.  Additionally noted was that 
the Veteran was receiving respiratory treatment in the form 
of oxygen therapy.  According to the Veteran, he carried his 
oxygen tank in his lap, and was able to change the tank only 
by palpation, and not by sight.

On physical examination, and according to the Veteran, he 
currently had an implanted defibrillator, which had been 
activated three times.  The Veteran's vision was impaired, 
though his pupils did respond slightly to light.  Visual 
acuity in the right eye was "no finger-function," while the 
left eye could count fingers if the Veteran were to search.  
There was evidence of slight visual preservation in the left 
upper quadrant and centrally for the remaining three 
quadrants in a macular type of distribution.  However, the 
Veteran's best visual acuity on the left side was 20/800, 
clearly indicating a state of blindness.

Further examination revealed no distinct weakness for a man 
who was in a wheelchair.  There was grade 4 strength compared 
to a normal person the Veteran's age, with deep tendon 
reflexes which were trace in the upper extremities, and 
absent in the lower extremities.  No clonus was present, and 
position sense was evident at the extremes of movement of the 
Veteran's great toes.  At the time of examination, pinprick 
response was decreased in the Veteran's feet and hands, with 
an uncertain upper limit in both areas.  However, facial 
sensation to pinprick was present.  Vibratory sense was lost 
in the Veteran's feet, though present at the midtibial 
region, and moderately decreased in the thumbs of the hands.  
Coordination revealed an ability to track without much 
tremor, and the Veteran was able to briefly stand.  Noted at 
the time of examination was that the Veteran appeared 
unstable and slow in his walking.  

The pertinent diagnoses noted were peripheral neuropathy of 
marked degree, sensory in nature, with a special loss of 
position sense in the legs which made walking difficult; 
blindness secondary to retinal disease, possibly related to 
some atrophic degeneration; loss of sympathetic function, 
which is to say, sweating and other functions above the T1 
area, that is, the groin region on the right side including 
the arm and up to the head; history of Agent Orange exposure; 
diabetes mellitus, which might be the cause of the Veteran's 
neuropathy; and complicated chronic pulmonary failure, on 
oxygen.

In the opinion of the examiner, the Veteran was somewhat 
limited in terms of safety given the presence of longstanding 
visual impairment, as well as impairment in the lower 
extremities for position sense, leading to a vulnerability 
for falling.  However, the Veteran was able to operate a 
computer with magnification, and to engage in "partial 
dressing habits."  In the opinion of the examiner, the 
Veteran should be afforded the benefit of aid and attendance 
of another person due to the risks involved in the operation 
of his oxygen, visual impairment, and balance impairment 
affecting his walking.  While the Veteran appeared to be 
cognitively aware of his health issues and able to ask for 
help at the appropriate times, he was unable to walk more 
than 50 feet due to pain in his hips, status post hip 
replacement, and other unrelated pain.

At the time of a VA orthopedic examination in September 2008, 
it was once again noted that the Veteran's claims folder was 
available, and had been reviewed.  Noted at the time of 
examination was that the Veteran had last worked in 1992 as a 
computer analyst, and that he had stopped working due to 
blindness and "other conditions."  The Veteran was 
accompanied by his wife, and carried an oxygen container with 
him which his wife stated was for "end stage pulmonary 
fibrosis."  Also noted was diabetes, with the Veteran having 
been declared legally blind in August 1988.  At the time of 
examination, the Veteran indicated that he lived at home, and 
was able to shave himself.  According to the Veteran, he 
utilized a chair to sit in the shower, though it was 
difficult for him to get down to his feet in order to clean 
them.  The Veteran both dressed and undressed himself with 
some help, and was able to feed himself.  However, the 
Veteran's wife typically cut his meat, and showed him where 
his food was located. 

As regards the Veteran's right elbow, cervical spine, and 
lower back, it was noted that he had undergone no surgery, 
and used no brace or other ambulatory aid.  Rather, the 
Veteran's daily activities were affected by his blindness "as 
far as usage" was concerned.

On physical examination, the Veteran arrived in a hospital 
wheelchair carrying a blindness cane.  He was able to walk 8 
to 10 steps from the wheelchair to the examination room 
chair, utilizing a cane in his right hand.  The Veteran's 
right elbow was somewhat tender laterally, though manual 
muscle strength was 5/5.  Examination of the Veteran's 
cervical spine showed some tenderness to palpation of the 
right and left paracervical muscles, as well as the right and 
left trapezius/supraspinatus muscles, without any evidence of 
muscle spasm.  Manual muscle strength testing was 5/5, with 
biceps reflexes of trace/4, and triceps reflexes of 1/4.  
Sensory examination to light touch and scratch in the upper 
extremities was normal.

Examination of the Veteran's thoracolumbar spine showed some 
tenderness to palpation of the right and left paralumbar 
muscles, though without evidence of muscle spasm.  Deep 
tendon reflexes were trace/4 in the seated position, and 
tests of straight leg raising were negative.  Manual muscle 
strength testing was 5/5, with sensation to light touch at 
the thighs normal, and sensation at the legs and ankles 
significantly decreased.  Range of motion measurements of the 
Veteran's thoracolumbar spine with the Veteran leaning on his 
cane in the right hand showed flexion to 70 degrees, with 
extension to 15 degrees, right lateroflexion to 15 degrees, 
left lateroflexion to 25 degrees, right lateral rotation to 
15 degrees, and left lateral rotation to 35 degrees.

The pertinent diagnoses noted were of right elbow calcific 
tendinitis at the humeral epicondyle, with functional 
impairment described as slight to moderate, and no evidence 
of weakness, fatigability, or incoordination; cervical spine 
degenerative changes at the levels of the third through the 
seventh cervical vertebrae, with functional impairment 
described as between slight and moderate, and no weakness, 
fatigability, or incoordination; and multilevel degenerative 
disc/ joint disease of the lumbosacral spine, productive of 
moderate functional impairment, though with no evidence of 
any weakness, fatigability, or incoordination.

In the opinion of the examiner, while he did not disagree 
with the neurologist's evaluation of the Veteran's need for 
aid and attendance, as far as orthopedic areas were 
concerned, the Veteran was not in need of the aid and 
attendance of another person.  

As is clear from the above, while the Veteran may, in fact, 
be in need of the regular aid and attendance of another 
person, that need for assistance is not premised upon his 
service-connected disabilities.  Rather, to the extent the 
Veteran is in need of the aid and attendance of another 
person, that need is due to his significant nonservice-
connected disabilities.  In point of fact, following the 
aforementioned VA neurologic examination in August 2008, it 
was the opinion of the examiner that the Veteran's need for 
aid and attendance was in large part due to his 
"nonservice-connected blindness, which further complicated 
his ability to manipulate the oxygen required for his 
(nonservice-connected) pulmonary disease."  Significantly, 
following a recent VA orthopedic examination in September 
2008, it was the opinion of the examiner that, as far as the 
Veteran's service-connected orthopedic disabilities were 
concerned, he was not in need of the aid and attendance of 
another person.  Moreover, the Veteran currently suffers from 
various other, serious nonservice-connected disabilities, 
including cardiomyopathy/congestive heart failure, for which 
he has undergone coronary artery bypass grafting.  In this 
case, the Board recognizes that the Court has held that when 
a claimant has both service-connected and nonservice-
connected disabilities, the Board must attempt to discern the 
effects of each disability and, where such distinction is not 
possible, attribute such effects to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  Unlike in Mittleider, in this case, distinctions 
between impairment associated with the Veteran's service-
connected disabilities and nonservice-connected disabilities 
have been made.  The evidence in this regard is against the 
Veteran's claim.

The Board has taken into consideration the Veteran's 
contentions regarding his need for special monthly 
compensation in the form of the aid and attendance of another 
person.  However, based on the evidence of record, it is 
clear that the Veteran's service-connected disabilities, in 
and of themselves, do not require the regular aid and 
attendance of another person.  The Veteran's appellate 
assertions are of little or no probative value.  The Veteran 
is not competent to opine that his service-connected 
disabilities render him in need of the aid and attendance of 
another person.

The evidence preponderates against the Veteran's claim and is 
not in equipoise.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001) (The benefit of the doubt rule 
is inapplicable when the evidence preponderates against the 
claim.).  Accordingly, his claim for special monthly 
compensation on that basis must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
November 2004, March 2006, and June 2007.  In those letters, 
VA informed the Veteran that, in order to substantiate his 
claim for special monthly compensation based on the need for 
the regular aid and attendance of another person, he needed 
to show that, due to his service-connected disabilities, he 
actually required the personal assistance of others.  To the 
extent there existed any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial in that it did 
not effect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the Veteran had a full understanding 
and/or actual knowledge of the elements required to prevail 
on his claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO told the Veteran that he could obtain 
private records himself and submit them to VA.  Finally, the 
Veteran was also generally apprised of information associated 
with disability ratings and effective dates.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained both VA 
and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of another person is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


